Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00787-CV

                                  Leticia R. ALVAREZ,
                                         Appellant

                                             v.

                                  Reymundo ALVAREZ,
                                       Appellee

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CC-12-340
                        Honorable Romero Molina, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

       It is ORDERED that appellant Leticia R. Alvarez recover her costs of this appeal from
appellee Reymundo Alvarez.

       SIGNED April 29, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice